People ex rel. Campbell v Brann (2021 NY Slip Op 01932)





People ex rel. Campbell v Brann


2021 NY Slip Op 01932


Decided on March 26, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
PAUL WOOTEN, JJ.


2021-01949

[*1]The People of the State of New York, ex rel. Marion E. Campbell, on behalf of Daniel Falcon, petitioner, 
vCynthia Brann, etc., respondent.


Janet E. Sabel, New York, NY (Marion E. Campbell pro se of counsel), for petitioner.
Michael E. McMahon, District Attorney, Staten Island, NY (Alexander Fumelli of counsel), for respondent.
Writ of habeas corpus in the nature of an application to release Daniel Falcon upon his own recognizance or for bail reduction upon Richmond County Indictment Nos. 70073/2020 and 205/2020.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail on Richmond County Indictment No. 70073/2020 is set in the sum of $75,000 posted in the form of an insurance company bail bond, the sum of $75,000 posted in the form of a partially secured surety bond, with the requirement of 10% down and four signatures, or the sum of $50,000 deposited as a cash bail alternative, and bail on Richmond County Indictment No. 205/2020 is reduced to the sum of $75,000 posted in the form of an insurance company bail bond, the sum of $75,000 posted in the form of a partially secured surety bond, with the requirement of 10% down and four signatures, or the sum of $50,000 deposited as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the sum of $75,000, has given a partially secured surety bond in the sum of $75,000, with the requirement of 10% down and four signatures, or has deposited the sum of $50,000 as a cash bail alternative, on Richmond County Indictment No. 70073/2020, and proof that the defendant has given an insurance company bail bond in the sum of $75,000, has given a partially secured surety bond in the sum of $75,000, with the requirement of 10% down and four signatures, or has deposited the sum of $50,000 as a cash bail alternative, on Richmond County Indictment No. 205/2020, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
DILLON, J.P., HINDS-RADIX, DUFFY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court